Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 2, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158134 & (44)(46)(47)                                                                                  David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158134
                                                                   COA: 336796
                                                                   Crawford CC: 15-003965-FH
  STEPHAN SCOTT WILSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file amended application is
  GRANTED. The application for leave to appeal the May 29, 2018 judgment of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motions to expand record and
  to remand are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2019
         t0325
                                                                              Clerk